ATTORNEY           GENERAL        OFTEXAS
                                        GREG       ABBOTT




                                           January 30,2007



The Honorable Laura Garza Jimenez                    OpinionNo.     GA-0507
Nueces County Attorney
Nueces County Courthouse                             Re: Authority of a county attorney to represent
901 Leopard, Room 207                                the Texas Department of Aging and Disability
Corpus Christi, Texas 78401-3680                     Services, in prosecuting   an application    for
                                                     placement under chapter 593, Health and Safety
                                                     Code (RQ-05 1O-GA)

Dear Ms. Garza Jimenez:

         You inform us that the Texas Department of Aging and Disability Services (“DADS”), a state
 agency, requested you as county attorney to “file an Application for Placement under the [Persons
-with] Mental Retardation Act in accordance [with] Chapter 593 ofthe Texas Health & Safety Code,”
 and you inquire about your authority.’

         You characterize your question differently throughout your request. You initially state that
the issue is whether you have the “authority to represent [DADS] in. prosecuting” the application.
See Request Letter, supra note 1, at 1. You state that DADS requested you to “pursue litigation,
specifically to tile” the application. Id. You also state that “it must be determined whether the
County Attorney has the authority to represent [DADS] in such a proceeding.” Id. at 2. Finally, you
state that you believe you are “not authorized to pursue litigation under Chapter 593 on behalf of the
State” and inquire about your authority to “represent this state agency in a proceeding pursuant to’
 Chapter 593.” Id. at 3. When we consider your request in its entirety, we understand you to ask not
 about any ministerial authority you may’have to “tile” the application on behalf of DADS by
 submitting it to the court clerk but about your authority as the county attorney to act as legal counsel
 for DADS in initiating and prosecuting the proceeding.

         Before we consider the authority of a county attorney under applicable statutory and
constitutional provisions, we must address DADS’ assertionthat it has not requested you to serve
as its legal counsel in this matter. In its brief to this office, DADS affirmatively states that it has not




         ‘See Letter from Honorable Laura Garza Jimenez, Nueces County Attorney, to Honorable Greg Abbott,
Attorney General of Texas, at 1 (July 11, 2006) ( on file with the Opinion Committee, also available nf
http://www.oag.state.tx.us) [hereinafter Request Letter].
The Honorable Laura Garza Jimenez              - ,Page 2                  (GA-0507)




asked you to pursue the application in question.* Attorneys generally act on behalf of~clients. The
attorney-client relationship is formed when the parties manifest an intention, explicitly or impliedly,
to create an attorney-client relationship.    See Parker v. Carnahan, 772 S.W.2d 15 1, 156 (Tex.
App.-Texarkana       1989, writ denied) (citing Nolan v. Foreman, 665 F.2d 738 (5th Cir. 1982)). In
this instance, DADS, the purported client, has explicitly stated it did not intend to create an attomey-
client relationship with you in order for you to initiate and prosecute an application under section
593.041. See DADS Brief, supra note 2, at 1 (“The opinion request is based on the mistaken
premise that DADS requested the Nueces County Attorney to pursue the commitment of a person
with mental retardation under the Act.“). Absent a request from DADS we do not believe you have
authority to serve as its legal counsel. We nonetheless consider the applicable statutory and
constitutional provisions to determine if you have independent authority to initiate and prosecute an
application for involuntary placement under section 593.041 of the Health and.Safety Code.

        As part of the Persons with Mental Retardation Act (the “Act”), chapter 593 of the Health
and Safety Code governs commitment proceedings for persons with mental retardation.3 See TEx.
HEALTH & SAFETY CODE ANN. ch. 593 (Vernon 2003) (entitled “Admission and Commitment to
Mental Retardation Services”); see also id. subtit. D (Vernon 2003 & Supp. 2006) (consisting of
chapters 591,592, 593, 594, 595, & 597) (“Persons With Mental Retardation Act”); I$ id. subtit.
C (Vernon2003 & Supp. 2006) (“Texas Mental Health Code” pertaining to mental illnes?). Chapter
593 contains provisions governing voluntary commitment to mental retardation services, see id.
5s 593.021-.030 (Vernon 2003), and provisions governing involuntary commitment to residential
mental retardation services,’ see id. $5 593.041-,056. Section 593.041(a) authorizes a

                  proposed resident, if an adult, a parent if the proposed resident~is a
                  minor, the guardian of the person, the court, or any other interested
                  person, including a community center or agency that conducted a
                  determination of mental retardation of the proposed resident, [to]




        %ee Letter from Kenneth L. Owens, General Counsel, Texas Department of Aging and Disability Services, to
Honorable Greg Abbott, Attorney General ofTexas (Aug. Z&2006) (on tile with the Opinion Committee) [hereinal&
DADS Brief].

         ‘A “[pluson with mental retardation” is a “person determined by a physician or psychologist licensed in this
state or certitied~ by the department to have subaverage general intellectual functioning with deficits in adaptive
behavior.” TEX. HEALTH& SAFETYCODEANN. 5 591.003(16) (Vernon 2003).

         ““Mental illness’ means an illness, disease, or condition, other than epilepsy, senility, alcoholism, or mental
deficiency, that: (A) substantially impairs a person’s thought, perception of reality, emotional process, or judgment; or
(B) grossly impairs behavior as demonstrated by recent disturbed behavior.” Id. 5 571.003(14) (Vernon Supp. 2006);

         ““Mental retardation services’ means programs and assistance for persons with mental retardation that may
include a determination of mental retardation, interdisciplinary team recommendations, education, special training,
supervision, care, tre$ment, rehabilitation, residential care, and counseling, but does not include those services or
programs that have been explicitly delegated by law to other state agencies.” Id. 5 591.003(14) (Vernon 2003).
The Honorable Laura Garza Jimenez               - Page 3                    (GA-0507)




                  tile an application     for an interdisciplinary   team report and
                  recommendation    that the proposed client ‘is in need of long-term
                  placement in a residential care facility.

Id. § 593.041(a). The application is to be tiled with the county clerk in specified appropriate
counties, and the county court has original jurisdiction over the judicial proceedings.          See id.
5 593.041(b)-(c).     Once an application has been tiled, the court is required to set the “earliest
practicable date for a hearing to determine the appropriateness of the proposed commitment.” Id.
5 593.047. If requested by a party, the hearing is to be before a jury., Id. 5 593.049(a). Moreover,
the hearing is to be conducted in the open unless the proposed resident6 or the proposed resident’s
representative requests a closed hearing on good cause. See id. § 593.050(a). The hearing is a civil
matter to which the Texas Rules of Civil Procedure apply. See id. 5 593.049(b); see also In re G.D.,
 10 S.W.3d 419, 422 (Tex. App.-Waco          2000, no pet.) (“Involuntary mental health commitment
proceedings are civil rather than criminal in nature.“). And “[tlhe party who filed the application has
the burden to prove beyond a reasonable doubt that long-term placement of the proposed resident
in a residential care facility is appropriate.” TEX. HEALTH & SAFETY CODE ANN. § 593.050(e)
(Vernon 2003). Nowhere in chapter 593 is a county attorney charged with the affirmative
responsibility to initiate and prosecute an application for involuntary commitment of an individual
with mental retardation.

         By contrast, the Mental Health Code expressly authorizes a county attorney to initiate
an action “for court-ordered mental health services” for an individual with mental illness.’ Id.
5 574.001(a) (Vernon Supp. 2006). Moreover, when a county attorney initiates such an action,
the Mental Health Code expressly provides that a “county attorney shall represent the state.” Id.
5 571.016(l) (Vernon 2003). In addition, “[a]11 applications” filed under the Mental Health Code
“shall be filed on behalf of the State of Texas” and styled in the name of the State of Texas as
specified.   Id. 5 571.0166. These sections of the Mental Health Code indicate to us that the
Legislature knows how to expressly authorize a county attorney to initiate a proceeding for mental
health services and to prosecute it on behalf of the state. Cf: Tex. Natural Rex. Conservation
Conzm ‘n v. IT-Davy, 74 S.W.3d 849,859 (Tex. 2002) (stating that Legislature knows how to waive
sovereign immunity and citing to Texas Tort Claims Act as example of Legislature’s knowledge);
FM Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 885 (Tex. 2000) (stating that the
specified statute “shows that the Legislature knows how to provide a right of appeal to persons
affected by a water quality plan     [but that] the Legislature chose not to provide such a right to
persons affected by [another specified section]“). The fact that it did not’do so in chapter 593,
coupled with the statement that under chapter 593 a “person may be admitted for mental retardation


          ‘A “resident” is a “person living in and receiving services from a residential care facility.” Id. 5 591.003(17).
A “residential care facility” is a “facility operated’by the department or a community center that provides 24.hour
services, including domiciliary services, directed toward enhancingthe health, welfare, and development ofpersons with
mental retardation.” id. $ 591.003(18).

          ‘Mental illness and mental retardation are different aspects of mental health and are governed by different
provisions in the Health and Safety Code. See supnz, notes 3 & 4, defining “person with mental retardation” and “mental
illness.” Cowpare id. subtit. C (Vernon 2003 & Supp. 2006) with id. subtit. D (Vernon 2003).
The Honorable Laura Garza Jimenez         - Page 4                 (GA-0507)




services       only as provided by [chapter 5931,” indicates to pus that a county attorney is not
independently authorized by chapter 593 to initiate and prosecute a section 593.041 application on
behalf of the state. TEX. HEALTH& SAFETYCODEANN. 5 593.001 (Vernon 2003).

        We also consider the general duties and authority of a county attorney. The office of county
attorney is a constitutional office. See TEX. CONST.art. V, 3 21 (“A County Attorney         shall be
elected by the qualified voters of each county       .“). Article V, section 21, Texas Constitution
provides that

                [t]he County Attorneys shall represent the State in all cases in the
                District and inferior courts in their respective counties; but if zany
                county shall be included in a district in which there shall be a District
                Attorney, the respective duties of District Attorneys and County
                Attorneys shall in such counties be regulated by the Legislature.

Id. The 105th Judicial District, which includes Nueces County, elects a district attorney. See TEx.
GOV’T CODE ANN. 3 43.148(a) (Vernon 2004). Recently a court of appeals construing article V,
section 21 stated that when the Legislature has established the respective duties of the two offices,
“article V’s mandate that county attorneys ‘represent the State in all cases in the District and inferior
courts in their respective counties’ has no application.” Exparte Austin Indep. Sch. Dist., 23 S. W.3d
596,600 (Tex. App.-Austin         2000, pet. ref d). Thus, under article V, section 21, the respective
duties of the district attorney and county attorney of Nueces County are regulated by the Legislature
through statute.

         For the counties in the 105th Judicial District, the district attorney “shall attend each term and
session of the district, county, and justice courts of Nueces County           and shall represent the state
in criminal cases pending in those courts.” TEX.GoV’T CODEANN. 5 43.148(b) Vernon 2004). By
virtue of the Government Code, therefore, the Nueces County Attorney has no general authority to
represent the state in criminal matters. Additionally, the Government Code provides no special
instructions for the Nueces County Attorney. See id. § 45.278 (Vernon 2004) (reserved for Nueces
County). And the Government Code does not affirmatively provide the Nueces County Attorney any
general civil authority to act on behalf of the state. Cf: id. $5 45.171(a) (Vernon 2004) (“It is the
primary duty of the county attorney in El Paso County                to represent the state      in all civil
matters pending before the courts of El Paso County            .“); 45.179(a) (Vernon Supp. 2006) (Fort
Bend County); 45.193(a) (Vernon 2004) (Grimes County); 45.201 (Harris County). Moreover,
judicial opinions suggest that a county attorney has no independent authority to initiate a suit on
behalf of the state. See Duncan v. State, 67 S.W. 903,904 (Tex. Civ. App.-Fort              Worth 1902, no
 writ); Wexler v. State, 241 S.W. 23 1,232 (Tex. Civ. App.-Galveston           1922, no writ); State v. Tex.
 Cent. R.R. Co., 130 S.W. 663,664 (Tex. Civ. App.-Fort         Worth 1910, no writ). None ofthe statutes
 relating to the general authority of a county attorney provide an independent basis for the county
 attorney to act as legal counsel for the state.

        We note that chapter 593 authorizes an “interested person” to file an application but does not
define the term “interested person.” Under the Code Construction Act, “person” is defined broadly
The Honorable Laura Garza Jimenez             - Page 5                    (GA-0507)




to include “government or governmental subdivision or agency.         and any other legal entity.” TEX.
GOV’T CODE ANN. 5 3 11.005(Z) (Vernon 2005). As a state agency, DADS is a person under this
definition. And certainly DADS is an interested person because it is expressly charged with certain
responsibilities for persons with mental retardation. See Tex. HEALTH & SAFETY CODE ANN.
55 531.001(c) (Vernon 2003) (“It is the goal of this state to provide a comprehensive range of
services for persons with mental illness or mental retardation      .“), 53 1.001(h) (“It is the policy of
this state that the board’ serves as the state’s mental health and mental retardation authority         .“)
(footnote added), 591.01 l(a) (listing duties of the Texas Department of Mental Health and Mental
Retardation).’ But as we stated previously, we do not believe you are authorized to serve as legal
counsel for DADS absent its request.

         However, a county may also be an “interested person.” As a governmental subdivision, it
is aperson under the Code Construction Act. We believe a county has an interest in the individuals
with mental retardation that reside in the county. Counties are charged generally with providing for
the health and welfare of persons within the county. See TEX. HEALTH & SAFETY CODE ANN.
$5 121.003(a), 122.001 (Vernon 2001). Counties also have a responsibility to support the indigent
in the county. See id. $5 61.001-,066 (Vernon 2001 & Supp. 2006) (“Indigent Health Care and
Treatment Act”). To the extent an individual with mental retardation in a county is not otherwise
provided mental retardation services, we believe a~county has an interest in ensuring appropriate care
is provided to the individual and therefore is an “interested person” within the scope of section
593.041..

        Generally, a county attorney does not “represent the county in its general legal business or
the conduct of ordinary civil actions.” Hill Farm, Inc. v. Hill County, 425 S.W.2d 414,419 (Tex.
Civ. App.-Waco        1968), aff’d, 436 S.W.2d 320 (Tex. 1969); see also Guynes v. Galveston County,
861 S.W.2d 861,864 (Tex. 1993) (stating it is not the county attorney’s statutory duty “to represent
the county in its general legal business”) (quoting Hill Farm, Inc., 425 S.W.2d at 419); see also Tex.
Att’y Gen. Op. No. GA-0153 (2004) at 2. The county commissioners court may, however, employ
the county attorney to provide representation that the county attorney is not otherwise required by
law to provide. See Hill Farm, Inc., 425 S.W.2d at 419; Lattimore v. Tarrant County, 124 S.W.
205, 207 (Tex. Civ. App.-Fort          Worth 1909, no writ) (commissioners court may employ and
compensate county attorney for “various and sundry” duties not required in ex officio capacity).
Thus, a county commissioners court may employ a county attorney to tile an application for
placement of an individual with mental retardation in the discharge of the county’s responsibility to
care for its citizens. See O’Quinn v. McVicker, 428 S.W.2d 111, 112 (Tex. Civ. App.-Beaumont



          ‘In section 53 1.002(l) the term “board” is defined to mean the “Texas Board of Mental Health and Mental
Retardation.” TEX.HEALTH&SAFETY          CODE ANN. 5 53 1.002( 1) (Vernon 2003). Currently DADS is the state’s mental
retardation authority. See infra note 9.

          ‘Prior to 2003, the Texas Department ofMental Health and Mental Retardation administered both mental health
services and mental retardation services. In 2003, the Legislature abolished that state agency and assigned mental health
services to the Texas Department of State Health Services and mental retardatioll,servicesto the Texas Department of
Aging and Disability Services. See Act of June 2, 2003,78th Leg., RX, ch. 198, $5 l.Ol-.03, 1.19(a)(2), 1.20(a)(3),
1.26,2003 Tex. Gen. Laws 611,611-14,636-38,641,729.
The Honorable Laura Garza Jimenez      - Page 6              (GA-0507)




1968, no writ) (commissioners court has authority to cause suit to be initiated or defended in the
name of and for the benefit of the county and has authority to employ counsel for that purpose). In
such an event, the county attorney would be able to act as the county’s legal counsel should the
county commissioners court decide to participate in the proceeding.

        In sum, absent a request from DADS, we do not believe you have authority to serve as its
legal counsel in the initiation and prosecution of an application for placement under section 593.041.
And we fmd nothing in the Act or in the statutes pertaining to the general authority of a county
attorney that authorizes a county attorney to independently initiate and prosecute an application
under section 593.041 on behalf of the state. You may still be able to participate in such a
proceeding to the extent the county is an interested person and the commissioners court has
requested your legal services.
The Honorable Laura Garza Jimenez      - Page 7              (GA-0507)




                                       SUMMARY

                        A county attorney is not authorized to serve as legal counsel
               to the Texas Department of Aging and Disability Services, absent its
               request, in the initiation and prosecution of an application for
               placement of a person with mental retardation under section 593.041
               of the Health and Safety Code. Applicable statutes do not authorize
               a county attorney to independently initiate and prosecute such an
               application. However, to the extent a county is an interested person
               under the statute, a county attorney, when requested and authorized
               by the commissioners court, may initiate and prosecute a section
               593.041 application on behalf of the county.




RENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee